DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 2/4/2021 has been entered.
The examiner acknowledges the Terminal Disclaimer filed 2/2/2021.
The Double Patenting Rejections presented in the Office Action mailed 11/5/2020 have been withdrawn.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the user input assembly located on the headband assembly and including a microcontroller of Claim 1 lines 8-9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With regards to Claim 1, lines 8-9 recite the limitation “a user input assembly, located on said headband assembly and including a microcontroller”.  However, the Specification as originally filed 7/3/2020 discusses on the top of page 6 the user input assembly [64] being part of the headband [18] and being electrically coupled to the microcontroller [62] physically located on the circuit board [84].  Furthermore, at the bottom of page 6 and onto the top of page 7, the user input assembly [64] is discussed as being installed on an electronic platform such as a computer, or smartphone and is in wireless communication with the microcontroller.  Therefore, it appears that the user input assembly when located on the headband is separate from the microcontroller and therefore it appears that the user input assembly does not include the microcontroller.  Therefore, such limitation of amended Claim 1 constitutes new matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tepper et al. (US 2009/0227847) in view of Steiner (US 2016/0146443).
With regards to Claim 1, Tepper et al. discloses a medical headlamp (see paragraph 7 and Figure 1A), comprising: (a) a headband assembly (see paragraph 19 and Figure 1A); (b) a bezel connected to and supported by a linkage to said headband assembly (see Figure 1A), including: (i) a light source assembly (see paragraph 27 and Figures 1A and 2) capable of producing light of differing colors and differing intensities (see paragraphs 28 and 29); (c) a user input assembly including a microcontroller (see paragraph 33), permitting a user to adjust the color and intensity of light from said bezel (see paragraph 33 and 34 and Figures 1A, 2, and 3).
Tepper et al. does not explicitly disclose an optical train for focusing said light from said light source assembly, and the user input assembly is located on the headband assembly.
Steiner teaches an optical train [22] for focusing said light from said light source assembly (see paragraphs 15 and 16 and Figure 2); and a user input assembly (comprising the assembly formed by the user interface [23], the control unit located in module [3], see paragraphs 24, 29-31, and 68 and Figure 1), located on said headband assembly [5] (see paragraphs 29-31 and Figures 1 and 2), permitting a user to adjust the color and intensity of light from said bezel [2] (see paragraph 24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the medical headlamp assembly of Tepper et al. to include an optical train for focusing said light from said light source assembly, and the user input assembly is located on the headband assembly as taught by Steiner.  One would have been motivated to do so in order to provide an adjustable focal length for focusing or defocusing the light (see Steiner paragraphs 16 and 17) and for allowing a user to conveniently adjust the light output of the light source assembly (see Steiner paragraph 24).

With regards to Claims 2-4, Tepper et al. and Steiner disclose the medical headlamp assembly as discussed above with regards to Claim 1.
Tepper et al. further discloses said light source assembly is an LED assembly (see paragraph 26) that includes at least three LEDs, each of a different color (see paragraph 26; the LEDs are a red, a green, and a blue LED, which are substantially different colors) and that includes a red LED, a green LED, and a blue LED (see paragraph 26).

With regards to Claim 5, Tepper et al. and Steiner disclose the medical headlamp assembly as discussed above with regards to Claim 1.
Tepper et al. further discloses said user input assembly permits the choice of preset color spectra, adapted for specific tasks (see paragraphs 34 and 44; the user input assembly portion [16] retrieves stored lighting settings for medical procedures).

With regards to Claim 6, Tepper et al. and Steiner disclose the medical headlamp assembly as discussed above with regards to Claim 5.
Tepper et al. further discloses one preset color spectrum emits less light between 500 nm to 550 nm, in comparison with light between 420 nm and 470 nm (see paragraph 21; for a particular lighting setting for a medical procedure selectable with the user input assembly, the light assembly emits light at 460 nm which the other wavelengths are reduced in comparison).

With regards to Claim 7, Tepper et al. and Steiner disclose the medical headlamp assembly as discussed above with regards to Claim 5.
Tepper et al. further discloses at least one preset color spectrum causes a first tissue type to contrast with a second tissue type (see paragraph 21; a preset color spectrum utilizable in identifying hemoglobin during a medical procedure allows arteries to be found which are buried in fatty tissue, thereby the preset color spectrum substantially causes a first tissue type to contrast with a second tissue type).

With regards to Claims 8 and 9, Tepper et al. and Steiner disclose the medical headlamp assembly as discussed above with regards to Claim 1.
Tepper et al. does not explicitly disclose the headlamp assembly including an ultraviolet LED as recited in Claim 8, and including an infrared LED as recited in Claim 9.  However, Tepper et al. does disclose the light source assembly can be activated to produce varying wavelengths of light, including visible or non-visible wavelengths, optimized for transmissive and reflective, or functional characteristics of tissue and/or anatomical structures displayed within the surgical field to be illuminated (see Tepper et al. paragraph 20), and that the light source assembly includes LEDs which can emit the light wavelength range necessary for such (see Tepper et al. paragraphs 26 and 27) to enhance visualization during medical procedures (see Tepper et al. paragraph 28).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the headlamp assembly of Tepper et al. to include an ultraviolet LED as recited in Claim 8, and an infrared LED as recited in Claim 9.  One would have been motivated to do so in order to illuminate using non-visible wavelengths the surgical field optimized for transmissive and reflective, or functional characteristics of tissue and/or anatomical structures displayed within the surgical field to be illuminated (see Tepper et al. paragraph 20).

With regards to Claim 10, Tepper et al. and Steiner disclose the medical headlamp assembly as discussed above with regards to Claim 1.
Tepper et al. further discloses a mode in which differing illuminating spectra [34a,34b,34c] are interleaved over time (see paragraph 50).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tepper et al. (US 2009/0227847) as modified by Steiner (US 2016/0146443), further in view of Bulitta et al. (DE 102008039791; please see attached translation for reference to paragraphs).
With regards to Claim 11, Tepper et al. and Steiner disclose the medical headlamp assembly as discussed above with regards to Claim 3.
Tepper et al. does not explicitly disclose having a lower intensity for light in the range of 500 to 590 nm, compared to 420 to 470 nm and 590 to 700 nm, as an aide to surgeons having red green color-blindness.
Bulitta et al. teaches having a lower intensity for light as an aide to surgeons having red green color-blindness (see paragraphs 9 and 17).
Bulitta et al. does not explicitly disclose having a lower intensity for light in the range of 500 to 590 nm, compared to 420 to 470 nm and 590 to 700 nm.  However, Bulitta et al. does disclose compensating lighting by controlling light power and light color in a medical environment (see Bulitta et al. paragraph 9) to provide optimum illumination for working in the medical environment (see Bulitta et al. paragraph 10) including the ability to adapt the illumination to a user’s needs including a red-green weakness in a user (see Bulitta et al. paragraph 17).  Therefore, one of ordinary skill in the art would be able to adjust the light intensity and color output of the illumination from the light source assembly to a lower intensity for light in the range of 500 to 590 nm, compared to 420 to 470 nm and 590 to 700 nm, as an aide to surgeons having red green color-blindness in order to compensate for the individual user’s needs.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Bulitta et al. to have having a lower intensity for light in the range of 500 to 590 nm, compared to 420 to 470 nm and 590 to 700 nm.  One would have been motivated to do so in order to compensate for a user’s needs in a medical environment (see Bulitta et al. paragraph 17).

Response to Arguments
Applicant's arguments filed 2/4/2021 have been fully considered but they are not persuasive.
With regards to the applicant’s argument that Tepper utilizes a different strategy than that of the present invention since Tepper appears to have the brains of the unit at some remote point in Figure 5, and therefore having the user input and microcontroller on the headband is not disclosed or suggested by the Tepper reference, the examiner directs the applicant to the above rejection of Claim 1 over Tepper et al. in view of Steiner.  Particularly, Tepper et al. does disclose at least a user assembly including a microcontroller (see Tepper et al. paragraph 33), and, while Tepper et al. does not explicitly disclose the user input assembly is located on the headband assembly, Steiner teaches a user input assembly (comprising the assembly formed by the user interface [23], the control unit located in module [3], see paragraphs 24, 29-31, and 68 and Figure 1), located on said headband assembly [5] (see paragraphs 29-31 and Figures 1 and 2), permitting a user to adjust the color and intensity of light from said bezel [2] (see paragraph 24).  Therefore, the combination of Tepper et al. and Steiner does disclose, teach, or suggest at least this limitation of amended Claim 1.
With regards to the applicant’s argument that the Mezrich reference is not prior art due to the referenced subject matter not being present in the provisional application from which the Mezrich reference sought priority, the examiner notes that due to the amendments to Claim 1, the Mezrich reference is not utilized in the present rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the prior art discussed in this action, the applicant is directed to form 892, and particularly the references Koyama (US 9,366,401), which discloses at least a medical headlamp assembly including a light source with multiple LEDs capable of emitting light at various intensities and colors, and a user input assembly for adjusting such light output, including an LED capable of emitting infrared light, Spartano (US 7,926,967), which discloses at least a medical headlamp assembly including a headband, light source assembly, and user input assembly capable of adjusting a color output and light intensity output from the light source assembly, Smith (US 5,115,382), which discloses at least a headlamp assembly including a light source assembly disposed on a headband and including a colored light compensation for users with red/green color confusion, and Gilpin (US 2003/00667769), which discloses at least a headlamp assembly including a headband and light source assembly including multiple LEDs and capable of adjusting intensities thereof.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN KRYUKOVA whose telephone number is (571)272-3761.  The examiner can normally be reached on M-F 9a.m. - 4p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 5712727044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN KRYUKOVA/Examiner, Art Unit 2875                                                                                                                                                                                                        20